Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, see pages 6-8, filed 02/25/21, with respect to the rejection(s) of claim(s) under 112 Rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Allowable Subject Matter
2.	Claims 1-14 are allowed.
3.	The allowable Subject matter was indicated in office Action mailed on 11/19/20.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
March 2, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877